Exhibit 10.1

LINDSAY CORPORATION

MANAGEMENT INCENTIVE PLAN (MIP)

2013

Plan Year



--------------------------------------------------------------------------------

Table of Contents

 

1. Purpose

     1   

2. Definitions

     1   

3. Effective Date

     2   

4. Eligibility for Participation

     2   

5. Enrollment in the Plan

     2&3   

6. Determination of Target Payout Levels

     3&4   

7. Basis of Awards

     4,5,&6   

8. Changes in Employment Status

     6   

9. Administration

     6&7   

Attachment A (Calculation Guideline)

     8   

Attachment: Financial Performance Component Elements

     9&10   



--------------------------------------------------------------------------------

1. Purpose

The purpose of the Management Incentive Plan (the “Plan”) is to:

 

  •  

Encourage performance consistent with the Company’s business strategy.

 

  •  

Focus on near-term performance results as well as progress toward the
achievement of long-term objectives.

 

  •  

Strengthen the link between performance and pay by delivering awards based on
measurable corporate and individual goals.

2. Definitions

The terms used in this Plan have the meanings set forth below.

 

  A. “Company” shall mean Lindsay Corporation.

 

  B. “Compensation Committee” shall mean the Compensation Committee of the
Company’s Board of Directors.

 

  C. “Financial Performance Component” shall mean the portion of a Participant’s
Plan award that is based on the Company’s and specific Market financial
performance as defined in Section 7B.

 

  D. “Individual Performance Component” shall mean the portion of a
Participant’s Plan award that is based on a Participant’s performance relative
to individual objectives established in accordance with Section 7C.

 

  E. “Named Executive Officers” shall mean the executives of the Company listed
in the Executive Compensation section of the Company’s Proxy Statement, other
executive officers of the Company for SEC reporting purposes and any other
elected officers.

 

  F. “Participant” shall mean a key employee eligible for awards under the terms
outlined in Section 4 of this Plan.

 

  G. “Plan” shall mean Lindsay Corporation Management Incentive Plan.



--------------------------------------------------------------------------------

3. Effective Date

The Plan shall be effective as of September 1, 2012 and will be in effect for
the 2013 bonus year. The 2013 bonus year is defined as September 1, 2012 through
August 31, 2013.

4. Eligibility for Participation

 

  A. Participation in the Plan is limited to individuals in positions which have
significant responsibility for and impact on the Company’s corporate
performance.

 

  B. Only the Chief Executive Officer and those employees in grades H through J
(elected officers as noted in the annual report) are eligible to be considered
for participation in the Plan.

 

  C. Participation in the Plan does not guarantee or entitle any employee to
participate in any bonus plan enacted in the future. Participation in the Plan
at any target bonus level does not guarantee or entitle any employee to be
eligible to participate at any similar target bonus level in any bonus plan
which may be enacted in the future.

5. Enrollment in the Plan

 

  A. Initial Enrollment

At the beginning of the Plan year, each Participant must be enrolled in the Plan
subject to the approvals and eligibility criteria set forth in Sections 4 and 6.
The enrollment process is as follows:

 

  i. Plan Participants will participate in the Plan at the standard target
percent per grade level as listed in Section 6.

 

  ii. The Company’s Chief Executive Officer will review the participant list and
projected bonus costs of enrolled employees with the Compensation Committee. The
Compensation Committee provides final approval on the aggregate potential cost
of the Plan.



--------------------------------------------------------------------------------

  B. Mid-year Enrollment

When hiring or promoting employees during the Plan year who may be eligible for
participation in the Plan, the following procedures must be followed:

 

  i. Prior to the commencement of the recruiting or promotion process, the
hiring manager consults with Human Resources to determine the position’s
eligibility for participation in the Plan and the recommended target bonus
amount.

 

  ii. Offer letters indicating bonus Plan participation and target bonus award
opportunities to new hires and/or promoted employees must be reviewed by the CEO
or, in the case of a Named Executive Officer, by the Compensation Committee.
Target bonus recommendations must be approved before communication to a
prospective Participant. Generally, employees hired or promoted during the
fourth quarter 2013 are not eligible to participate in the 2013 Plan.

6. Determination of Target Payout Levels

 

  A. Incentive awards will be calculated as a percentage of the Participant’s
annual base salary received during the Plan year, provided that annual base
salary increases which are made during the first quarter of the Plan year will
be treated for purposes of calculating a Participant’s bonus as if they had been
made at the beginning of the Plan year. The impact of promotions or other
adjustments to base pay made after the annual pay adjustment noted above will be
prorated for the time in effect. While award amounts will vary based on the
range of award opportunity and an assessment of individual performance results,
the target award opportunities for each grade level are shown below:

 

Grade

   Target % of Salary  

CEO

     75 % 

J

     50 % 

I

     40 % 

H

     30 % 

 

  i. Actual participation is subject to approval by the CEO and by the
Compensation Committee. Actual participation is based on an assessment of the
individual's position impact on the organization.

 

  ii. Standard target percents per grade level should be followed for all Plan
Participants.

 

  B. If a Participant’s Plan target award opportunity (Target % of Salary as set
forth above) changes due to promotion into a grade level with a higher target
bonus, the Participant’s bonus will be calculated based on his or her annual
salary during the Plan year and a pro-rated bonus award. The pro-rated bonus
award will reflect the portion of the Plan year spent in each grade level (e.g.,
26 weeks at 40% and 26 weeks at 50%). In evaluating the performance of
Participants who change positions during the Plan year, consideration will be
given to the length of time and results in each position. Actual award decisions
will be made by the CEO or, in the case of a Named Executive Officer, by the
Compensation Committee. Generally, fourth quarter promotions will not result in
an increase in a Participant’s target award opportunity.



--------------------------------------------------------------------------------

  C. Examples of various award calculations are included with this Plan document
as Attachment A.

 

  D. The CEO will review and approve award recommendations for all employees
other than Named Executive Officers prior to payout. Final approval authority
for all payments (except for award payments to the Named Executive Officers)
rests with the CEO. Individual award payments for all Participants (except the
Named Executive Officers) may be adjusted at any time and for any reason at the
discretion of the CEO.

 

  E. The Compensation Committee will determine the award payments to the Named
Executive Officers.

 

  F. Award payments will be calculated on an annual basis and paid in accordance
with the Company’s normal payroll cycle. Payments will be made during the first
quarter following the Plan year. The payment date may be changed at any time and
for any reason at the discretion of the CEO, or in the case of a Named Executive
Officer, with approval of the Compensation Committee, but may not be later than
March 15 following the end of the Plan year for which the award is paid.

7. Basis of Awards

 

  A. Measurable performance objectives for each Plan Participant will be
established at the beginning of the Plan year (or at mid-year for mid-year hires
or newly eligible employees). In 2013, consideration will be given to:

 

  i. Financial Performance Component: Company and Market financial performance
vs. Plan performance objectives in accordance with Section 7B.

 

  ii. Individual Performance Component: Participant’s performance relative to
individual goals established in accordance with Section 7C.



--------------------------------------------------------------------------------

  iii. Individual and Financial Performance Components will be added to reach a
Participant’s total bonus. The relative weighting will vary by grade in
accordance with the following schedule:

 

     Financial     Individual  

Grade

   Performance     Performance  

CEO

     80 %      20 % 

J

     80 %      20 % 

I

     80 %      20 % 

H

     80 %      20 % 

 

  B. At the beginning of the Plan year, the objectives for the Financial
Performance Component are identified and approved by the Compensation Committee.

 

  i. Recommended award amounts may range from 0—200% of the Financial
Performance Component of the Participant’s target award, based on performance.

 

  ii. Percentages between the threshold, intermediate, target, and maximum award
will be interpolated.

 

  iii. In the event of an acquisition, revenue, operating income, expenses,
fees, assets, liabilities and acquisition fees resulting from the acquisition
will be excluded from award payout calculations, unless the Compensation
Committee approves a modification to include any such items.

 

  C. The Individual Performance Component will be based on written objectives
set annually for Participants by their supervisors and approved by the CEO or,
in the case of a Named Executive Officer, by the Compensation Committee.
Objectives will be based on the Participant’s position and may be financial,
operational or strategic.

 

  i. Objectives under the Individual Performance Component may be linked to
team-based goals, if appropriate

 

  ii. Examples of appropriate objectives under the Individual Performance
Component include:

 

  •  

Safety

 

  •  

Customer Service

 

  •  

Market Share

 

  •  

On-time Delivery

 

  •  

Cost Reduction

 

  •  

Product Development



--------------------------------------------------------------------------------

  iii. Recommended award amounts may range from 0%—200% of the target amount
under the Individual Performance Component. Recommended award amounts will be
based on an assessment of the individual’s performance relative to objectives
established under the Individual Performance Component, in accordance with the
following guidelines:

 

Individual

Performance

   Payout
(as % of  Target Individual
Performance Component)  

Does not meet objectives

     0 % 

Meets some objectives

     50 % 

Meets most objectives

     75 % 

Meets all objectives

     100 % 

Exceeds objectives

     150 % 

Significantly exceeds objectives

     200 % 

 

  iv. The “Payout (as % of Target Individual Performance Component)” represents
the payout relative to target award for the Individual Performance Component of
the Plan.

8. Changes in Employment Status

 

  A. Participants who cease to be employees of the Company during the Plan year
will not be eligible to receive an award. Any exceptions will require the
approval of the CEO, or in the case of a Named Executive Officer, the
Compensation Committee.

 

  B. In the event that a Participant transfers out of an eligible position into
an ineligible position within the Company, the employee may be eligible for a
prorated bonus award based upon the approval of the CEO, or in the case of a
Named Executive Officer, the Compensation Committee.

 

  C. In all cases awards will be calculated and paid according to the provisions
in Sections 6 and 7 of this Plan document.

9. Administration

 

  A. General authority for Plan administration and responsibility for ongoing
Plan administration will rest with the Compensation Committee of the Company’s
Board of Directors. The Compensation Committee has sole authority for decisions
regarding interpretation of the terms of this Plan.

 

  B. This plan is being adopted pursuant to and shall be subject to the terms of
the Management Incentive Umbrella Plan as approved by stockholders on
January 26, 2009.



--------------------------------------------------------------------------------

  C. The Company reserves the right to amend or change the Plan in whole or in
part at any time during the Plan year. Amendments to the Plan require the
approval of the Compensation Committee.

 

  D. Participation in the Plan does not constitute a contract of employment nor
a contractual agreement of payment. It shall not affect the right of the Company
to discharge, transfer, or change the position of a Participant. The Plan shall
not be construed to limit or prevent the Company from adopting or changing, from
time to time, any rules, standards or procedures affecting the Participant’s
employment with the Company or any Company affiliate, including those which
affect bonus payouts.

 

  E. If any provision of this Plan is found to be illegal, invalid or
unenforceable under present or future laws, that provision shall be severed from
the Plan. If such a provision is severed, this Plan shall be construed and
enforced as if the severed provision had never been part of it and the remaining
provisions of this Plan shall remain in full force and effect and shall not be
affected by the severed provisions or by its severance from this Plan. In place
of any severed provision there shall be added automatically as part of this Plan
a provision as similar in terms to the severed provision as may be possible and
be legal, valid and enforceable.

 

  E. This is not an ERISA plan. This is a bonus program.



--------------------------------------------------------------------------------

ATTACHMENT A

Award Calculation Guidelines

The following examples are to be used as guidelines in calculating bonus awards
at the end of the 2013 Plan year. Managers should use their discretion in
calculating actual bonus awards and may consider exceptions to the calculations
below when necessary. Any such exceptions must be fully documented and are
subject to review and approval by the Chief Executive Officer, or in the case of
a Named Executive Officer, the Compensation Committee.

 

Full Year Participation

    Mid-Year Promotion   

Individual Score:

    100     

Individual Score:

     100   

Financial Performance Score:

    100.00 %   

Financial Performance Score:

     100.00 % 

Individual Score

    100     

Individual Score

     100   

Total Incentive Plan %

    40 %   

Total Incentive Plan %

     40 % 

% Objectives to Total Incentive Plan Participation

    20 %   

% Objectives to Total Incentive Plan Participation

     20 % 

Base Salary

  $ 150,000     

Base Salary

   $ 150,000   

Financial Performance Payout

  $ 12,000     

Financial Performance Payout

   $ 12,000   

Financial Score

    100 %   

Financial Score

     100 % 

Total Incentive Plan %

    40 %   

Total Incentive Plan %

     40 % 

% Financial to Total Incentive Plan Participation

    80 %   

% Financial to Total Incentive Plan Participation

     80 % 

Base Salary

  $ 150,000     

Base Salary

   $ 150,000     

 

 

      

 

 

 

Financial Performance Payout

  $ 48,000     

Financial Performance Payout

   $ 48,000     

 

 

      

 

 

 

Incentive Amount

  $ 60,000     

Incentive Amount

   $ 60,000     

 

 

      

 

 

 

Time Period (weeks)

    52     

Time Period (weeks)

     26   

Proration Factor

    1     

Proration Factor

     0.5   

Prorated Payout for Time Period

  $ 60,000     

Prorated Payout for Time Period

   $ 30,000   

Partial Year Participation

      

Individual Score:

    100        

Financial Performance Score:

    100.00 %           Post Promotion Calculation   

Individual Score

    100     

Individual Score

     100   

Total Incentive Plan %

    40 %   

Total Incentive Plan %

     50 % 

% Objectives to Total Incentive Plan Participation

    20 %   

% Objectives to Total Incentive Plan Participation

     20 % 

Base Salary

  $ 150,000     

Base Salary

   $ 200,000   

Financial Performance Payout

  $ 12,000     

Financial Performance Payout

   $ 20,000   

Financial Score

    100 %   

Financial Score

     100 % 

Total Incentive Plan %

    40 %   

Total Incentive Plan %

     50 % 

% Financial to Total Incentive Plan Participation

    80 %   

% Financial to Total Incentive Plan Participation

     80 % 

Base Salary

  $ 150,000     

Base Salary

   $ 200,000     

 

 

      

 

 

 

Financial Performance Payout

  $ 48,000     

Financial Performance Payout

   $ 80,000     

 

 

      

 

 

 

Incentive Amount

  $ 60,000     

Incentive Amount

   $ 100,000     

 

 

      

 

 

 

Time Period (weeks)

    30     

Time Period (weeks)

     26   

Proration Factor

    0.576923     

Proration Factor

     0.5   

Prorated Payout for Time Period

  $ 34,615     

Prorated Payout for Time Period

   $ 50,000          

 

 

     

Total Prorated Incentive Amount

   $ 80,000          

 

 

 



--------------------------------------------------------------------------------

“The Financial Performance Component Elements for Fiscal Year 2013 constitutes
confidential information and has been omitted from this filing. This appendix
has been filed separately with the Securities and Exchange Commission.”